Citation Nr: 0418217	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a skin disability.  

3.  Entitlement to service connection for a chronic 
disability manifested by gastrointestinal symptoms, due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by flu-like symptoms (including ear, 
nose and throat symptoms), due to an undiagnosed illness.  

5.  Entitlement to a rating greater than 10 percent for 
headaches prior to November 1, 2003.  



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from January 1991 to May 1991.  He served in Southwest 
Asia from January to April 1991.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of several rating decisions of Department of 
Veterans Affairs (VA), Regional Offices (RO).  The new and 
material issues arise from a March 2000 rating decision.  The 
issues of service connection for chronic disabilities 
manifested by gastrointestinal symptoms and flu-like 
symptoms, due to an undiagnosed illness, arise from a 
September 1995 rating decision and the claim for increase for 
headaches from a December 1999 rating decision.  

In a June 2000 decision, the Board denied the claims.  On 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), the Court, in a May 2001 order, vacated the 
Board's June 2000 decision for readjudication in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), pertaining to procedural due process.  

In February 2002, the Board again denied the claims.  On 
appeal to the Court, in a February 2003 order, the Court 
vacated the Board's February 2002 decision for further VCAA 
compliance, pertaining to procedural due process, including 
the duty to notify, and to address specific factual and legal 
arguments raised by counsel.  

In May 2003, a hearing was held in Washington, D.C, before 
the Acting Veterans Law Judge rendering the final 
determination in this claim and who, pursuant to 38 U.S.C.A. 
§§ 7101(c), 7107(c), was designated by the Chairman of the 
Board to conduct that hearing. 

At the hearing, through counsel, the veteran raised the 
issues of service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), to 
include depression, and of service connection for a dental 
condition, including for compensation and for treatment 
purposes.  In a February 2004 rating decision, the RO denied 
the claims.  A notice of disagreement to that decision has 
not been filed. 

In June 2003, the Board remanded the claims for further 
procedural and evidentiary development. 

In an August 2003 rating decision, the RO severed service 
connection for headaches due to an undiagnosed illness, 
effective November 1, 2003.  The RO found that the headaches 
were not the result of an undiagnosed illness, but were 
attributable to a known clinical diagnosis -- migraine.  In a 
statement, dated in June 2003, the veteran seems to be 
claiming direct service connection for migraine that started 
during his first period of service in the 1970s.  This matter 
is referred to the RO for appropriate action. 

Although service connection for headaches has been severed, 
the claim for increase was pending at the time of the 
severance and the appeal of the 10 percent rating for 
headaches until the effective date of severance is still 
before the Board and the issue is so framed on the first page 
of this decision. 

After reopening the claim of service connection for a skin 
disability, all the issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1998 decision, the Board denied service 
connection for a skin disability. 

2.  The additional evidence received since the November 1998 
decision bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim 
of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The Board's November 1998 decision, denying service 
connection for a skin disability is final.  38 U.S.C.A. 
§ 7104(a) (West 2002). 

2.  New and material evidence has been presented to reopen 
the claim of service connection for a skin disability and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2001).


VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, expanded VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In light of the favorable 
disposition to reopen the claim of service connection for a 
skin disability, the only final determination render in this 
decision, a discussion of VCAA compliance is not necessary 
and the Board is proceeding on this issue without prejudice 
to the veteran.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Disability 

In its November 1998 decision, the Board denied service 
connection for a skin disability on grounds that it was 
unrelated to service on a direct basis and that it was not 
due to an undiagnosed illness.  In October 1999, the veteran 
requested to reopen the claim of service connection for a 
skin disability.  In adjudicating the claim to reopen, the RO 
addressed both theories, that is, direct service connection 
and as due to an undiagnosed illness as evidenced by the 
April 2000 statement of the case.  Although two theories of 
entitlement have been addressed, there is but one claim of 
service connection.  As a single claim of service connection, 
the Board will considered whether the additional evidence is 
sufficient to reopen the claim under either theory.  

Prior Denial of the Claim

The evidence of record previously considered by the Board in 
its 1998 decision can be summarized as follows. 

The service medical records for the two periods of service 
contain no evidence of a chronic skin condition.  After 
service, VA records in 1993 show that the veteran reported 
having had a rash on his back since his Desert Storm service.  
The pertinent finding was a macular papular rash.  On VA 
examinations in July 1993, the diagnoses included pityriasis 
rubra pilaris and keratosis pilaris.  At a hearing in April 
1998, the veteran testified that his skin problems began in 
1992 and that he had continued to have the same rash since 
that time.  Folliculitis is also documented by VA records in 
the 1990s. 


Current Claim to Reopen

In October 1999, the veteran petitioned the RO to reopen the 
claim.  In a March 2000 rating decision, the RO determined 
that the additional evidence presented was not new and 
material.  The veteran then perfected an appeal of the rating 
decision.  The additional evidence to reopen the claim is 
summarized below.  

VA records, dated in 1998 and 1999, disclose diagnoses of 
keratosis pilaris, pyoderma, seborrheic dermatitis, and 
folliculitis.

In a December 2001 statement, a VA physician stated that 
since 1997 the veteran has been seen for folliculitis, 
seborrheic dermatitis, and nummular eczema.  Of these, she 
indicated that folliculitis is made worse by the heat and 
occlusive clothing, which may have been contributing factors 
during his tour of duty in Desert Storm.

Analysis 

A Board decision is final, but it may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7104(a); 38 
U.S.C.A. § 5108.

In determining whether to reopen a claim, the Board must 
determine whether the claimant has presented new and material 
evidence.  Since the claim was filed before August 29, 2001, 
when the definition of new and material was revised, the 
definition in effect prior to that date applies.  In this 
case, "new and material" evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) rev'd on other grounds, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In its November 1998 decision, the Board denied service 
connection for a skin disability, in part, because it was 
unrelated to service on a direct basis. 

The Board finds that the additional evidence, consisting of a 
medical opinion, that folliculitis may have worsened during 
service is new and material because it bears directly and 
substantially upon the question of whether any of the 
veteran's current skin problems may be related to service, 
which was not previously shown and which, in part, was the 
basis for the prior denial of the claim in 1998.  Also, the 
evidence is neither cumulative nor redundant and is so 
significant that in connection with evidence previously 
assembled, namely, the service medical records and the post-
service medical records, documenting a skin problem at least 
since 1993, it must be considered in order to fairly decide 
the merits of the claim.  Accordingly, the claim of service 
connection for a skin disability is reopened. 


ORDER

The claim of service connection for a skin disability is 
reopened to this extent only the appeal of this issue is 
granted. 


REMAND

At the hearing in May 2003, the veteran testified that he was 
only working 3 to 4 hours a day.  In a June 2003 statement, 
he stated that he was unable to work.  
In September 2003, he indicated that he had applied for 
benefits from the Social Security Administration (SSA) and 
that he had a pending appeal before the SSA.  [VA Form 21-
527, dated in September 2003]. 

As VA is on notice that the Social Security Administration 
has made a decision on the veteran's claim for benefits, and 
as many of the veteran's health problems are related to his 
claims for service connection and the claim for increase, 
under the duty to assist, the SSA records should be acquired. 

To ensure procedural due process and compliance with the 
VCAA, the appeal is REMANDED for the following action:  

1.  Under VCAA's duty to notify, notify 
the veteran of the following evidence, not 
already of record, needed to substantiate 
his claims:  

a.  On the petition to reopen the 
claim of service connection for a 
back disability, medical evidence of 
a nexus between any current back 
disability and the episode of right-
sided low back pain, documented in 
service in August 1976 or any other 
injury, disease, or event in service. 

b.  On the claim of service 
connection for a skin disability, 
medical evidence of a nexus between 
any current known clinical diagnosis 
and a disease or event in service or 
medical evidence of a skin condition 
that cannot be attributed to any 
known clinical diagnosis. 

c.  On the claims of service 
connection for chronic disabilities 
due to an undiagnosed illness, 
medical evidence of a chronic 
disability manifested by 
gastrointestinal symptoms or flu-like 
symptoms that cannot be attribute to 
any known clinical diagnosis.  

d.  On the claim for increase for 
headaches, medical evidence of an 
increase in severity during the 
period from 1999 to 2003. 

2.  Ask the veteran to provide any 
evidence in his possession, not previously 
submitted, that pertains to the claims, 
including any medical records or legal 
documents relating to the 1981 back 
injury. 

3.  Request the SSA decision and the 
supporting medical records.  

4.  Schedule the veteran for a VA skin 
examination, preferably during the summer 
months when he experiences the most skin 
problems, to determine whether or not any 
current skin condition is attributable to 
a known clinical diagnosis.  If the 
current skin condition is attributable to 
a known clinical diagnosis, the examiner 
is asked to express an opinion as to 
whether the current skin condition has 
onset in service after a review of the 
service medical records for both periods 
of service, that is, from June 1974 to 
June 1977 and from January 1991 to May 
1991.  The veteran's file must be made 
available to the examiner.  

5.  After the above development has been 
completed, adjudicate the claims.  On the 
petition to reopen the claim of service 
connection for a back disability, 
consider whether any additional evidence, 
is new and material to reopen the claim.  
On the claim of service connection for a 
skin disability, consider all the 
evidence of record on the merits under 
both theories of entitlement, that is, on 
a direct basis and as an undiagnosed 
illness.  If any benefit sought on appeal 
is denied prepare a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



